DETAILED ACTION
This office action is a response to an application filed on 12/09/2020, wherein claims 1-5 are pending and ready for an examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16973746, filed on 06/13/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 was filed before the mailing date of the Non Final Office action on 09/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first storage unit, a second storage unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamata (JP2011108052A). An English translation has been added with this action.

With respect to claim 1, Kamata discloses a communication server device that mediates communication information transmitted and received between a plurality of communication terminals, the communication server device (¶0018, i.e. the communication support apparatus 1 and the terminal 6 and the communication support apparatus 1 and the terminal 7 can communicate with each other via a network (not shown). Although two terminals 6 and 7 are shown as representatives, more terminals 6 and 7 may be connected to the network) comprising: 
a first storage unit that updates and stores, in a first memory, communication information transmitted or received between the plurality of communication terminals in association with information indicating the transmission or reception time (¶0012, i.e. a communication support apparatus in a system for performing remote communication between users, and includes a status information acquisition step of acquiring status information indicating a user status; ¶0016, i.e. a schedule indicating a schedule input by the user, ¶0020-¶0021, i.e. The information acquisition unit 11 
a second storage unit that updates and stores, in a second memory, a duration since the communication information was stored in the first memory (¶0027, i.e. the total conversation activity level is equal to or longer than a threshold value α for a predetermined time or more, ¶0030, The template storage unit (i.e. second storage unit) 16 stores a data table as shown in FIG. 4 in which templates are associated with types of material information); 
a processor (¶0053, i.e. The control unit 21 includes a CPU (Central Processing Unit)) ; and 
a storaqe medium having computer program instructions stored thereon, when executed by the processor, perform to present, based on the duration updated and stored in the second memory (¶0027, i.e. the total conversation activity level is equal to or longer than a threshold value α for a predetermined time or more), interruption information related to the duration to the plurality of communication terminals in response to receiving a request to end transmission and reception of the communication information from at least one of the plurality of communication terminals (¶0033, i.e. when the user desires to end the communication, a message that can trigger (i.e. interruption) the end of the communication can be provided. Thereby, the user can easily end the ongoing remote communication without harming the other party's mood, and can expect to reduce the psychological burden, ¶0064, i.e. the determination unit determines whether or not the user desires to end communication based on the state information and / or the user information, and the material generation unit includes the state information and / or Based on the user information, material information that is a material of a message that can trigger the end of communication is generated).



With respect to claim 3, Kamata discloses the communication server device according to claim 1, wherein the computer program instructions further perform to determine a degree of appeal to the communication information stored in the first memory between the communication terminals, wherein the information presentation control unit switches between presentation and no presentation of 

For claim 4, it is a method claim corresponding to the server device of claim 1. Therefore claim 4 is rejected under the same ground as claim 1. 

With respect to claim 5, Kamata discloses a non-transitory computer-readable medium havinq computer-executable instructions that, upon execution of the instructions by a processor of a computer, cause the computer to function as the communication server device of claim 1 (¶0069, i.e. a computer program for executing the above operation is stored and distributed in a computer-readable storage medium (flexible disk, CD-ROM, DVD-ROM, etc.), and the computer program is installed in the computer …the communication support systems 101, 102, and 103 may be configured by storing the computer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                         
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458